Citation Nr: 1028219	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-33 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1981 to February 
1984.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied entitlement 
to service connection for a head injury and service connection 
for a back injury.

The Veteran provided testimony before the undersigned at the RO 
in November 2008.  A transcript is of record.  

The issues here on appeal were remanded by the Board for 
additional development in January 2009 and October 2009.  The 
case has been returned to the Board for further appellate action.  
Unfortunately, the claim must be remanded once again.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  
The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, supra.  The threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

VA medical center (VAMC) treatment records show treatment for 
sleep apnea, headaches, and low back pain.  An April 2006 MRI 
revealed a bulging disc without any focal herniation at the L4-5 
and a small central disc herniation at the L5-S1 level.  In June 
2006, a VAMC neurological sleep medicine consultation revealed 
dyssomnia, secondary to central sleep apnea, and with the 
etiology possibly secondary to head injury or narcotic 
medication.  An October 2006 record indicates low back pain and 
chronic headaches secondary to a motor vehicle accident.  A 
January 2007 note indicates that status post severe injury with 
pain syndrome, cognitive and affective dysfunction, and sleep 
apnea were among the treated medical problems.  

The Veteran and his brother have submitted statements and the 
Veteran testified before the Board that he was in a motor vehicle 
accident in May 1983 during active duty service.  Both the 
Veteran and his brother reported that the Veteran was taken to a 
hospital on base and then airlifted to a private hospital for 
treatment following his accident.  The Veteran and his brother 
are competent to report when certain events they personally 
experienced, such as a car accident, took place.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
Board finds their testimony to be credible for the purpose of 
establishing an in-service event or injury.  Therefore, although 
service medical records and private treatment records have not 
confirmed treatment following a car accident in May 1983, the lay 
testimony offered is sufficient to establish the in-service event 
and injuries. 

As there is evidence of current head and back injuries as well as 
competent evidence establishing an in-service event, the Veteran 
must be provided with a VA examination to determine the nature of 
his current injuries and obtain an opinion as to their etiology.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical 
examination to determine whether he has any 
current head or back disability, including 
chronic headaches, sleep apnea, or a lumbar 
spine disability, that is related to service.  
The claims file should be reviewed by the 
examiner.

The examiner should provide an opinion as to 
whether any diagnosed head or back disability 
at least as likely as not (e.g., a 50 
percent or greater probability) had its onset 
in service or is the result of a disease or 
injury in service.

The examiner should provide a rationale for the 
opinions that take into account the Veteran's 
reports of his history, the reported in-service 
motor vehicle accident, and his current 
symptoms.

2.  The agency of original jurisdiction should 
review the examination report to insure that it 
contains the opinion and rationale requested in 
this remand.

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to the 
Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


